November 7, 2011 Brian Cascio Securities and Exchange Commission Washington D.C. 20549 Re: Fresh Start Private Holdings, Inc Form 10-K for the Year Ended November 30, 2010 Filed August 23, 2011 File NO. 000-53400 Dear Mr. Cascio, In response to your letter dated August 31, 2011, we have prepared an amendment to Form 10-K for the Year Ended November 30, 2011 and the amended Form 10-K is being filled concurrently with this letter. The Company respectfully advises the Staff that the Company acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Andrew Aird Andrew Aird President, Fresh Start Private Management, Inc.
